REASONS FOR ALLOWANCE
             The following is an examiner’s statement of reasons for allowance:  The limitation of a method of stopping a larva of Pteriomorphia in a settlement stage from swimming or crawling by irradiating light in a wavelength range including 400 to 550 nm to the larva in the settlement stage, wherein the light consists of a part of the visible spectrum and is not a laser beam. The Patent Trail and Appeal Board has determined that the prior art of record fails to disclose the claimed limitation as disclosed in the Patent Board Decision dated 4/28/2022 thus, claims are allowed.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EBONY E EVANS/Primary or Examiner, Art Unit 3647